Title: To Benjamin Franklin from Jonathan Williams, Sr., 14 May 1783
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Hond. Sr
London May the 14. 1783
Your favr. of apl. 23 Came to hand two day ago, note the Contents. I should have lik’d a passage with you; however the season is good & I have Concluded to Return hom to my own Country, Which I esteem to be the best that I ever Saw, I Shall sail in a few days for Boston, in the first ship that will be Cleard for that port, Wh. makes the Trade as Regular as it Can be before the Negotiations are finishd however I have On board this ship a quanty of Such goods as will be agreeable to aunt, & I think they are well Bot: On my arival she shall have the amo: of the money I Receiv’d of yours for Johnnot & Warrens Bills at the first Cost, With the Charges that I pay & no other, I have Orderd Incurence— I think it best its about 2½ or 3 per Ct. I inclosd an Abrigment of the Common Prayer it is the Best state that Mr. Wilkie Could git it for me. Your friends here will be much disoponted, if you should not Visit them before you Return to America in Particular the good Bishop of St Asaph Who expresses the highest Regard for you. Wishing you the Blessings of every good & in your Own time a good passage to America & a happy Sight of your friends if Boston Should be your first Landing you will do me honour if you will make my house your hom, you will meat a harty wilcom from Your Dutyfull Nephew & most hble Servant my Love to Cousin William
Jona. Williams
To Doct Franklin
 
Addressed: His Excellency Benjamin Franklin / Passy near Paris
